Citation Nr: 1105067	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of squamous cell 
nasal cancer, status post rhinectomy, to include as secondary to 
exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & N.C.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1944 to July 1946, 
February 1947 to January 1952, and August 1954 to June 1959.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in March 2008 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

In May 2009, the Board remanded this claim to afford the Veteran 
a VA examination.  The Veteran was afforded a VA examination in 
August 2010.  That development having been completed, the claim 
is now ready for appellate review.

The Board notes that the appeal originally included entitlement 
to service connection for posttraumatic stress disorder (PTSD).  
However, service connection for PTSD was established in a 
November 2010 rating decision, and as such, is no longer on 
appeal.

The issue of entitlement to service connection for a 
pulmonary disorder, to include as secondary to exposure to 
asbestos, has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDING OF FACT

Residuals of squamous cell nasal cancer, status post rhinectomy, 
to include as secondary to exposure to asbestos, is not causally 
or etiologically related to service. 


CONCLUSION OF LAW

Service connection for residuals of squamous cell nasal cancer, 
status post rhinectomy, to include as secondary to exposure to 
asbestos, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  Under the VCAA, when VA receives a claim, it is 
required to notify the claimant and his representative, if any, 
of any information and medical or lay evidence that is necessary 
to substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in December 2006 and March 2007, that 
fully addressed the entire notice element.  The letters informed 
him of what evidence was required to substantiate his claim and 
of his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in December 2006 and March 2007, 
the RO provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits. 

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and other pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board has obtained VA outpatient, private, 
and service treatment records.  Additionally, a VA examination 
and opinion was obtained.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Residuals of 
Squamous Cell Nasal Cancer, Status Post Rhinectomy, to 
Include as Secondary to Exposure to Asbestos

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  Generally, in order to prevail on 
the issue of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he was exposed to asbestos during his 
time in the Navy and that this exposure caused his post-service 
nasal cancer.  

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestosis or other 
asbestos-related diseases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided guidelines 
for considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-88-
8, Asbestos-Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 
2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for Disabilities 
Resulting from Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestos related diseases under these 
administrative protocols using the following criteria.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  The latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  The exposure may have been 
direct or indirect, and the extent or duration of exposure is not 
a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  M21-1MR, Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the Veteran.  M21-1MR, Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's records indicate he served aboard the USS Alcor for 
at least a portion of his September 1944 to July 1946 period of 
active duty as well as the USS Sicily, the USS Dunbury Bay, and 
the USS Boxer for portions of his February 1947 to January 1952 
period of active duty with the U.S. Navy.  Consequently, the 
Veteran's exposure to asbestos during service is conceded.

Service treatment records were reviewed.  During service, there 
were no complaints, treatment, or diagnosis of nasal cancer.

Post-service records were also reviewed.  Medical records 
indicate the Veteran was diagnosed with squamous cell carcinoma 
of his nasal septum in 1991.  In February 1991, he underwent a 
total rhinectomy, septectomy, and split thickness skin graft.  
The Veteran currently has a nasal implant.

Although exposure to asbestos during service has been conceded, 
the claims folder also contains evidence that the Veteran was 
exposed to asbestos post-service.  Specifically, evidence of 
record confirms the Veteran's post-service civilian employment as 
a machinist with the U.S. Department of the Navy.  The Veteran 
has explained that, after service, he worked in a Navy shipyard 
for 18 years (from 1970 to 1988).  See, e.g., March 2008 BVA 
Transcript at 15, and July 2007 Notice of Disagreement.  As such, 
exposure to asbestos post-service is also conceded.  See M21-1MR, 
Part IV, subpart ii. Chapter 2, Section C, Topic 9f.

The Veteran testified during the March 2008 hearing that as a 
motor machinist's mate, he stood watching the engine room when 
the vessel went underway and repaired everything, including 
minesweepers.  According to the Veteran's recent testimony, these 
duties required him to work around boilers, condensers, pipes, 
and pumps.  See March 2008 BVA Transcript.

The Veteran has submitted statements from several of his private 
physicians.  In January 1993, a private physician stated that 
according to a review of literature, there was an association 
between nasal cancer and significant exposure to isopropyl 
alcohol, formaldehyde, solvents, and tobacco smoke, but not 
definitely with asbestos.  The physician stated that one could 
not put the causation of nasal cancer solely on one agent or 
chemical, however, it was his contention that the Veteran's nasal 
cancer was the result of a combination of exposure to tobacco 
smoke, solvents, isopropyl alcohol and possibly asbestos.  

Similarly, in July 2001, a private physician submitted a 
statement indicating that cancers of the nasal cavity are fairly 
uncommon.  The physician stated that through studies, prior 
incidence of cancers were seen after exposure to industrial 
fumes, wood dust, nickel refining, but also appears to be 
accelerated by smoking.  There have also been reports of 
increased risk in many people exposed to mineral oils, chromium, 
chromium compounds, isopropyl oils, lacquer paint, soldering and 
welding, as well as radium dial painting.  The physician stated 
that this was a very cursory review of older literature and newer 
literature was not readily available.

More recently, in September 2001, a private physician stated that 
nasal cancer was very uncommon, and in his opinion, the Veteran's 
history of significant exposure to toxins was a suspicious 
factor.  The physician stated that nasal cancer has been linked 
to occupations with dust-filled environment, including 
woodworking, shoe-making, flour-milling, and long-term exposure 
to heavy metal fumes such as nickel and chromium.  There were 
also noted links to hydrocarbon gas, isopropyl, oil, and mustard 
gas.  The physician stated that nasal cancer is not related to 
throat cancer.

The Veteran was afforded a VA examination in August 2010.  The 
Veteran reported his in-service and post-service exposure to 
asbestos and chemicals such as formaldehyde and second-hand 
smoke.  The Veteran also gave a history of smoking for 20 years.  
Physical examination revealed no evidence of abnormal breath 
sounds, and the noted residual was a missing nose.  A chest x-ray 
was consistent with emphysema and there was evidence of some 
pleural plaquing.  The Veteran was diagnosed with status post 
rhinectomy for nasal carcinoma.  The examiner noted that the 
Veteran is unable to swim anymore due to his open nasal cavity.  
The examiner stated that there is no data linking squamous cell 
cancer of the nasal cavity to asbestos exposure.  An Italian 
study, cited by the examiner, found a possible relationship 
between cancer of the nasal cavities and wood and leather dust 
exposure.  The examiner opined that the Veteran's squamous cell 
nasal cancer is less likely as not caused by or a result of his 
active service, including his in-service exposure to asbestos.  
As stated by the examiner, nasal cavity cancer is uncommon, 
etiology is not strongly linked to inhaled substances, and 
specifically, research has not found a link to asbestos exposure, 
despite massive amounts of research into possible complications 
of asbestos exposure.  The examiner stated that the Veteran 
related a history of being exposed to multiple noxious fumes 
post-service, and although there does appear to be a possible 
link between nasal cancer and inhaled chromium, wood and/or 
leather treatment fumes, the majority of cases of nasal cancer 
are idiopathic.  The examiner concluded by stating there is no 
medical data to support the Veteran's claim that his nasal cancer 
was caused by exposure to inhaled substances while in service.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for residuals of nasal 
cancer has not been established.  Initially, it is noted that 
there is no indication that nasal cancer was complained of or 
treated in service.  This is evidence against a finding of 
service incurrence.

However, the Veteran has also claimed that his in-service 
exposure to asbestos caused his nasal cancer.  There is no doubt, 
and the Board concedes, that given his military assignments the 
Veteran was likely exposed to asbestos.  There is also self-
reported post-service exposure.  Despite this in-service 
exposure, there is no competent and probative medical evidence 
showing that nasal cancer is etiologically related to asbestos 
exposure.  To the contrary, there is an August 2010 VA opinion 
that states there is no medical evidence linking nasal cancer to 
exposure to asbestos.  

The Board does acknowledge the private medical statements, in 
which the physicians suggested the Veteran's nasal cancer may 
have been related to inhaled substances and "possibly 
asbestos."  The Board notes that an award of service connection 
may not be based on a resort to speculation.  See Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that Veteran's time as a prisoner of war 'could' have 
precipitated initial development of his lung condition was found 
too speculative.)  Additionally, the Board finds the August 2010 
VA examiner's opinion to be more probative, as it is based on the 
most current research available.  Furthermore, the private 
physicians do not indicate that his cancer was a result of his 
time in service; they only state generally that his cancer is 
likely due to inhaled fumes.

The Veteran has submitted statements asserting that his residuals 
of nasal cancer began in service.  The Board notes that the 
Veteran is capable of reporting observable symptoms of an injury 
or illness, as well as the length of time those symptoms have 
persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the Board finds that the onset and etiology of nasal 
cancer is the type of medical disorder that is difficult to 
establish solely on the basis of lay assertions.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms that support a later diagnosis by a medical 
professional, there is no competent evidence from any health-care 
provider that attributes nasal cancer to the Veteran's time in 
service.

For these reasons, while the Veteran's lay statements are to be 
considered, the evidence has no probative value, as the 
statements do not tend to prove a material issue of fact 
pertaining to the onset of the disability.

Where there is a question of medical causation between nasal 
cancer and an injury, disease, or event in service, where a lay 
assertion of medical causation is not competent medical evidence, 
competent medical evidence is required to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  

The Board is permitted to favor one medical opinion over another 
provided it gives an adequate statement of its reasons and bases 
for doing so.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992).  The August 2010 VA examiner's opinion is more probative 
than the private physicians opinions because the examiner's 
opinion was based on a review of the Veteran's entire claims file 
and was based on the most current research available.  The most 
recent private medical opinion is based on research that is more 
than nine years old and the private medical opinions do not 
directly opine that exposure to asbestos during service caused 
the Veteran's nasal cancer.  
In sum, there is no competent and probative evidence relating the 
Veteran's nasal cancer to service or to an injury, disease, or 
event in service, including exposure to asbestos.  

The preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant a 
more favorable outcome.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of squamous cell nasal cancer, 
status post rhinectomy, to include as secondary to exposure to 
asbestos, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


